DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-10-2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but they are not persuasive.
As to applicant’s arguments that Kim nor Nord disclose “the UE has stopped receiving the paging”, because “Kim merely discloses … a case the UE fails to receive paging"; the examiner’s position is that failing to receive paging is equivalent to stopped receiving the paging, in either case no page has been received. Regarding the arguments of “the UE is unable to receive the paging” versus “the UE fails to receive the 
Applicant submits that because Kim nor Nord fails disclose “the UE has stopped receiving the paging”, then cannot disclose the first mode; the examiner’s position is that as shown in the prior paragraph, the rejection of record does disclose the UE has stopped receiving the paging, because the UE is unable to receive the paging; thereby as mentioned by the applicant since the rejection of record discloses “the UE has stopped receiving the paging”, then it discloses the first mode.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 20160192323 in view of Nord 20180324748.

As to claims 20, Kim discloses a User Equipment (UE) [900, 1000, 1100, 1500] comprising: transmission and reception circuitry, and control circuitry, wherein the control circuitry performs mobile originated communication and does not receive a paging, in a case that the UE is in a first mode in which the UE has stopped receiving the paging [long DRX cycle, on, etc.] (see par. 0070), and the transmission and reception circuitry is configured for: sending, to a core network, a request message [Attach or Tracking Area Update] for registration including first information indicating the first mode; and receiving, from the core network, an accept message for registration including second information indicating that the core network accepts a use of the first mode (see par. 0074). The previous reference fails to disclose mobile originated communication only. In an analogous art, Nord discloses performing mobile originated communication only [when it is selected to wait for the UE to initiate MO Traffic] and does not receive a paging, in a case that the UE is in a first mode in which the UE has 
As to claims 21, Kim discloses the UE according to claim 20, wherein the control circuitry uses the first mode based on reception of the second information (see par. 0074).
As to claims 22, Kim discloses the UE according to claim 20, wherein the first information indicates that the UE supports the first mode and requests the use of the first mode (see par. 0074).
As to claims 23, Kim discloses a core network device comprising: transmission and reception circuitry, wherein the transmission and reception circuitry is configured for: receiving, from a UE a request message [Attach or Tracking Area Update] for registration including first information indicating a request of communicating of a first mode [long DRX cycle] in which the UE has stopped receiving a paging, and in case that the core network device accepts a use of the first mode, sending, to the UE an accept message for registration including second information indicating that the core network accepts the use of the first mode and the UE in the first mode to perform mobile originated communication and dos not receive the paging, (see par. 0074). The 
As to claims 24, Kim discloses the core network device according to claim 23, wherein the first information indicates that the UE supports the first mode and requests the use of the first mode (see par. 0074).
As to claims 25, Kim discloses the core network device according to claim 23, the core network device further comprising: control circuitry configured for performing mobility management of the UE [MME] (see par. 0074).
Regarding claims 26-31, they are the corresponding method claims of apparatus claims 20-25. Therefore, claims 26-31 are rejected for the same reasons as shown above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.